       Case 1:10-cv-04856-NG-ST Document 49 Filed 02/08/19 Page 1 of 4 PageID #: 496

....
       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
       UNITED STATES OF AMERICA, and
       THE STATES OF CALIFORNIA, COLORADO,
       CONNECTICUT, DELAWARE, FLORIDA,
       GEORGIA, HAW All, ILLINOIS, INDIANA,                                       Civil Action No.
       LOUISIANA, MARYLAND, MICHIGAN,                                             CV-10-4856
       MINNESOTA, NEV ADA, NEW HAMPSHIRE,
       NEW JERSEY, NEW MEXICO, NEW YORK,                                          (Gershon, J.)
       NORTH CAROLINA, OKLAHOMA, RHODE                                            (Tiscione, M.J.)
       ISLAND, TENNESSEE, TEXAS, and
       WISCONSIN; THE COMMONWEALTHS OF
       MASSACHUSETTS and VIRGINIA; and
       THE DISTRICT OF COLUMBIA;
       EX REL. MICHAEL MULLEN,

                                     Plaintiffs,                                                  FILED
                                                                                                IN CLERK'S OFFICE
                                                                                          U.S. DISTRICT COURT E.0.N.Y.
                           V.


       AMERISOURCEBERGEN CORPORATION,
                                                                                          * FEB O8 2019 *
       AMERISOURCEBERGEN SPECIALTY                                                        BROOKLYN OFFICE
       GROUP, INC., INTERNATIONAL ONCOLOGY
       NETWORK, ONCOLOGY SUPPLY COMPANY,
       and MEDICAL INITIATIVES, INC.,

                                     Defendants.
       ------------------------------------X

                                      STIPULATION OF DISMISSAL AND ORDER

                 Pursuant to Rule 4l(a) of the Federal Rules of Civil Procedure and the qui tam provisions

       of the Plaintiff States' respective False Claims Acts, and in accordance with the terms and

       conditions of the November 27, 2018 State Settlement Agreements ("Settlement Agreements")

       between the Plaintiff States, and Defendants AmerisourceBergen Corporation,

       AmerisourceBergen Specialty Group, International Oncology Network, Oncology Supply

       Company and Medical Initiatives Inc., (collectively, the "ABC Defendants"), the Parties hereby

       stipulate, through their undersigned counsel, to the entry of an order (1) dismissing with

       prejudice all civil monetary claims asserted on behalf of the Plaintiff States against the ABC
Case 1:10-cv-04856-NG-ST Document 49 Filed 02/08/19 Page 2 of 4 PageID #: 497



                                      UnitedStates ex rel.   Michael Mullen v. AmerisourceBergen Corp.. et al.,
                                                                      CV-10-4856 (Gershon, J.)(Fiscione, MJ)



 Defendants for the Covered Conduct as defined in Paragraph II J of the Settlement Agreement,

 and (2) dismissing without prejudice to the Plaintiff States and with prejudice to Relater Mullen

 all other claims against the ABC Defendants asserted on behalf of the Plaintiff States by Relator

 Mullen.




 Dated: Brooklyn, New York

)t.4mW Lf. 201 s
                                               Respectfully submitted,


 For the Plaintiff States:                     PAMELA JO BONDI
                                               FLORIDA ATTORNEY GENERAL


                                                  ~u~
                                               Kath1een Von Hoene
                                               Chief Assistant Attorney General
                                               Florida Bar No: 615765
                                               Oflice of the Attorney General
                                               Medicaid Fraud Control Unit
                                               PL-01, The Capitol
                                               Tallahassee, Florida 32399-1050
                                               Telephone: 850-414-3868
                                               Facsimile: 850-410-0179
                                               Email: Kathleen. VonHoenercvmyfloridalegaI.com
                                               Admitted Pro Hae Vice




                                                   2
Case 1:10-cv-04856-NG-ST Document 49 Filed 02/08/19 Page 3 of 4 PageID #: 498


                            United States ex rel. Michael Mullen v. AmerisourceBergen Corp.• et al..
                                                          CV-/ 0-4856 (Gershon, J.)(fiscione, MJ.)


For Relator:                         NEIL S. CARTUSCIELLO
                                     CARTUSCIELLO & KOZACHEK LLC
                                     101 Farnsworth Avenue
                                     Bordentown, NJ 08505

                             By:      11(. d            . l.aA /v.s ciu/Q              5 "?,_t:,
                                     NEIL S. CARTUSCIELLO (NSC-246


                                     ROBERT M. THOMAS, JR. (BBO #645600)
                                     THOMAS & ASSOCIATES
                                     20 Park Plaza, Suite 438
                                     Boston~ MA 02116

                             By:              . rA.M~,
                                     ROBERT M. THOMAS, JR. (BB


                                     SUZANNE E. DURRELL (B80 # 139280)
                                     DURRELL LAW OFFICE
                                     180 Williams A venue
                                     Milt     , MA 02186          f\ _         ~ ~    A


                             By:                           f      DUAAIVV/
                                                 EE. DURRELL (B80 # 139280)




                                         3
Case 1:10-cv-04856-NG-ST Document 49 Filed 02/08/19 Page 4 of 4 PageID #: 499

.   '
                                             United States ex rel. Michael Mullen v. AmerisourceBergen Corp,. et al.,
                                                                           CV-10-4856 (Gershon, J.)(Tiscione, M.J.)




For the ABC Defendants:                               MORGAN, LEWIS & BOCKIUS LLP
                                                      I 701 Market Street
                                                      Philadelphia, PA 19103


                                              By:
                                                      ERIC    w. SITARC
                                                      JOHN J. PEASE III
                                                      RYAN P. MCCARTHY



SO ORDERED:
~B-ro=o~kl-yn_,-N_e_w_Y_o_rk_ _ , 201
fe,b. 6                                 /J
                                        r


        /s/   Nina Gershon
HONORABLE NINA GERSHON
United States District Judge, E.D.N.Y.




                                                          4
